       Case 1:18-cv-02434-DLC Document 278 Filed 07/24/19 Page 1 of 4
               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK

                                 )
NOVARTIS VACCINES AND            )
DIAGNOSTICS, INC., NOVARTIS      )
PHARMA AG, and GRIFOLS WORLDWIDE )
OPERATIONS LIMITED,              )
                                 )     Civil Action No. 1:18-cv-02434 (DLC)
                  Plaintiffs,    )
                                 )
     v.                          )
                                 )
REGENERON PHARMACUETICALS, INC., )
                                 )
                  Defendant.     )
                                 )

        DECLARATION OF HEINZ J. SALMEN, ESQ., IN SUPPORT OF
      PLAINTIFFS’ SECOND OPENING CLAIM CONSTRUCTION BRIEF
         Case 1:18-cv-02434-DLC Document 278 Filed 07/24/19 Page 2 of 4


       I, Heinz J. Salmen, being of full age, hereby declare as follows:

       1.       I am an attorney-at-law and am a partner of the law firm of RAKOCZY MOLINO

MAZZOCHI SIWIK LLP, 6 West Hubbard Street, Suite 500, Chicago, Illinois 60654.

       2.       I serve as outside counsel for Plaintiffs Novartis Vaccines and Diagnostics, Inc.,

Novartis Pharma AG, and Grifols Worldwide Operations Limited (collectively, “Novartis”) in

the above-captioned matter. I was admitted pro hac vice in the above-captioned action as

counsel for Novartis on March 23, 2018.

       3.       I am a member in good standing of the Bar of the State of Illinois (2005) and the

United States Court of Appeals for the Federal Circuit (2013).

       4.       I submit this Declaration in support of Plaintiffs’ Second Opening Claim

Construction Brief, filed concurrently herewith on July 19, 2019.

       5.       I have personal knowledge of the facts stated in this Declaration and am

competent to testify to the same.

       6.       More specifically, I submit this Declaration to authenticate and provide to the

Court certain documents cited to and referenced in the following:

               Plaintiffs’ Second Opening Claim Construction Brief, submitted concurrently

                herewith; and

               Declaration of Kathryn Calame, Ph.D., In Support of Plaintiffs’ Second

                Opening Claim Construction Brief, dated July 19, 2019, submitted concurrently

                herewith.

       7.       Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the certified

prosecution file history of United States Patent No. 5,688,688.

       8.       Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the certified

ex parte reexamination prosecution history of United States Patent No. 5,688,688.

                                                 6
          Case 1:18-cv-02434-DLC Document 278 Filed 07/24/19 Page 3 of 4
         9.   Attached hereto as Exhibit 3 is a true and correct copy of Regeneron

Pharmaceuticals, Inc’s (“Regeneron”) September 28, 2018 Proposed Terms for Construction.

         10.   Attached hereto as Exhibit 4 is a true and correct copy of Novartis’ September 28,

2018 Disclosure of Proposed Claim Terms of U.S. Patent No. 5,688,688 for Construction.

         11.   Attached hereto as Exhibit 5 is a true and correct copy of a June 10, 2019 email

correspondence from Irena Royzman.

         12.   Attached hereto as Exhibit 6 is a true and correct copy of the April 25, 2013 Expert

Report of Joseph Sodroski, M.D.

         13.   Attached hereto as Exhibit 7 is a true and correct copy of Regeneron’s September

14, 2018 Preliminary Invalidity Contentions.

         14.   Attached hereto as Exhibit 8 is a true and correct copy of excerpts of the April 5,

2019 Expert Report of Michael Green, M.D., Ph.D.

         15.   Attached hereto as Exhibit 9 is a true and correct copy of excerpts of the May 31,

2019 Expert Rebuttal Report of Michael Green, M.D., Ph.D.

         16.   Attached hereto as Exhibit 10 is a true and correct copy of excerpts of the

publication DORLAND’S ILLUSTRATED MEDICAL DICTIONARY (27th ed.1988).

         17.   Attached hereto as Exhibit 11 is a true and correct copy of excerpts of the

publication ROBERT C. KING & WILLIAM D. STANSFIELD, A DICTIONARY OF GENETICS (3rd ed.

1985).

         18.   Attached hereto as Exhibit 12 is a true and correct copy of the publication Martin

L. Privalsky, Creation of a Chimeric Oncogene: Analysis of the Biochemical and Biological

Properties of a v-erbB/src Fusion Polypeptide, 61 J. VIROLOGY 1938-48 (1987).

         19.   Attached hereto as Exhibit 13 is a true and correct copy of the publication Eric

Alani & Nancy Kleckner, A New Type of Fusion Analysis Applicable to Many Organisms:

Protein Fusions to the URA3 Gene of Yeast, 117 GENETICS 5, 8 (1987).

                                                6
        Case 1:18-cv-02434-DLC Document 278 Filed 07/24/19 Page 4 of 4
       20.  Attached hereto as Exhibit 14 is a true and correct copy of the publication

Czeslaw Wychowski et al., A Domain of SV40 Capsid Polypeptide VP1 that Specifies Migration

into the Cell Nucleus, 5 EMBO J. 2569 (1986).

       21.     Attached hereto as Exhibit 15 is a true and correct copy of the publication Jocelyn

Holash et al., VEGF-Trap: A VEGF Blocker with Potent Antitumor Effects, 99 PROC. NAT’L

ACAD. SCI. U.S.A. 11393, 11397 (2002).

       22.     Attached hereto as Exhibit 16 is a true and correct copy of excerpts of the June 28,

2019 Reply Expert Report of Robert Benezra, Ph.D.

       23.     Attached hereto as Exhibit 17 is a true and correct copy of excerpts of the May 24,

2013 Rebuttal Report of Joseph Sodroski.

       24.     Attached hereto as Exhibit 18 is a true and correct copy of the publication Mark F.

Stinski & Hiroki Isomura, Role of the Cytomegalovirus Major Immediate Early Enhancer in

Acute Infection and Reactivation from Latency, 197 MED. MICROBIOLOGY IMMUNOLOGY 223,

226 (2007).

       I, Heinz J. Salmen, hereby declare under penalty of perjury under 28 U.S.C. § 1746 and

the laws of the United States of America, that the foregoing Declaration is true and correct.




Dated: July 19, 2019
                                              Heinz J. Salmen




                                                 6
